     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 1 of 19




 1   C. Brooks Cutter (pro hac vice)
     Todd A. Walburg (pro hac vice)
 2   Margot P. Cutter (pro hac vice)
 3   CUTTER LAW, P.C.
     401 Watt Avenue
 4   Sacramento, CA 95864
 5   Telephone: (916) 290-9440
     Facsimile: (916) 588-9330
 6
 7   Zoe Littlepage (pro hac vice)
     Rainey C. Booth (pro hac vice)
 8   T. Matthew Leckman (pro hac vice)
     LITTLEPAGE BOOTH LECKMAN
 9
     1912 W. Main Street
10   Houston, Texas 77098
     Telephone: (713) 529-8000
11
     Facsimile: (713) 529-8044
12
     Curt Clausen (AZ SBN 019709)
13   CLAUSEN & WILLIAMSON PLLC
14   2999 North 44th Street, Suite 318
     Phoenix, Arizona 85018
15   Telephone: (602) 285-4450
16   Facsimile: (602) 285-4473

17
     Attorneys for the Plaintiffs
18                           UNITED STATES DISTRICT COURT
19                                DISTRICT OF ARIZONA

20
      Hilary Davis,                          Case No. 2:18-cv-1157-DGC
21                                           Case No. 2:18-cv-01778-DGC
22                        Plaintiff,         Case No. 4:18-cv-01159-DGC

23           vs.
                                             PLAINTIFFS’ MEMORANDUM IN
                                             OPPOSITION TO DEFENDANTS’
24
                                             MOTION TO EXCLUDE GENERAL
25    McKesson Corporation, et al.,          CAUSATION OPINIONS OF JODY
                          Defendants.        TVERSKY, M.D.
26
27
28
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 2 of 19




 1    Susan Fischer,
 2                        Plaintiff,
 3    vs.
 4
 5    Bayer Healthcare Pharmaceuticals Inc. et al.,
 6
 7                        Defendants.
 8
 9    Srihari Munnuru,
10
11                        Plaintiff,
12    vs.
13
14    Guerbet, LLC, et al.,
15
16                       Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 3 of 19




 1
 2   INTRODUCTION ............................................................................................................... 1

 3   ARGUMENT ...................................................................................................................... 1
 4   I.             DR. TVERSKY IS WELL QUALIFIED. .......................................................... 1
 5
     II.            DR. TVERSKY’S EXPERT OPINIONS “FIT” THE CASE. ........................... 3
 6
     III.           DR. TVERSKY’S EXPERT OPINIONS ARE RELEVANT AND
 7
     RELIABLE. ......................................................................................................................... 5
 8
 9           A.     Dr. Tversky Properly Identifies the Disease State. ............................................ 5
10   IV.            DR. TVERSKY PROPERLY RELIED ON EXTENSIVE LITERATURE TO
11   SUPPORT HIS OPINIONS. ............................................................................................... 6
12
     V.             DR. TVERSKY PROPERLY FINDS CAUSATION TO A REASONABLE
13
     MEDICAL PROBABILITY. .............................................................................................. 7
14
     VI.            DR. TVERSKY CONSIDERED THE STATEMENTS OF FDA AND
15
     OTHER REGULATORY BODIES. ................................................................................... 8
16
17   VII.           CASE REPORTS AND SURVEY EVIDENCE PROPERLY SUPPORT DR.

18   TVERSKY’S OPINIONS. .................................................................................................. 9

19   VIII.          DR. TVERSKY PROPERLY UTILIZES THE ARTICLES HE RELIES
20   UPON.           .......................................................................................................................... 11
21   IX.            DR. TVERSKY’S CAUSATION OPINION IS WELL SUPPORTED, AND
22   HE PERFORMS A SOUND BRADFORD HILL ANALYSIS. ...................................... 12
23
24
25
26
27
28




                                                                          i
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 4 of 19




 1
 2
                                                TABLE OF AUTHORITIES
 3
                                                                                                                            Page(s)
 4
 5   Cases

 6   Fischer v. Bayer Healthcare Pharmaceuticals Inc., et al.,
        Case No. 2:18-cv-01778-DGC ...................................................................................... 1
 7
 8   Milward v. Acuity Specialty Prods. Grp., Inc.,
        639 F.3d 11 (1st Cir. 2011) .......................................................................................... 12
 9
     Wendell v. GlaxoSmithKline,
10
       858 F.3d 1227 (2017)............................................................................................ passim
11
     In re Zicam Cold Remedy Mktg., Sales Practices, & Prods. Liab. Litig.,
12       797 F. Supp. 2d 940 (D. Ariz. 2011) ............................................................................. 5
13
     In re Zicam,
14       supra, 790 F. Supp. 2d at 946 ........................................................................................ 6
15   Other Authorities
16
     DR. TVERSKY’S EXPERT OPINIONS “FIT” ................................................................. 3
17
     Ex. 1, Curriculum Vitae....................................................................................................... 1
18
     Fed. R. Evid. 702(a) ............................................................................................................ 3
19
20   Journal of Allergy and Clinical Immunology. Ex. 1 ........................................................... 2

21   Ninth Circuit Daubert.......................................................................................................... 7
22   NSF, Doc 73-9 Tversky Report ........................................................................................... 6
23
24
25
26
27
28




                                                                     ii
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 5 of 19




 1
                                         INTRODUCTION
 2
 3          Defendants seek exclusion of Plaintiffs’ expert allergist and clinician, Jody Tversky,
 4   M.D., arguing that his general causation opinions are mere speculation and that he has “not
 5   applied any scientific research or process of his own” to support his opinions. Doc. 771
 6
     Defendant’s Motion to Exclude Dr. Tversky’s Testimony at p. 1 (“Motion to Exclude”).
 7
     From there, Defendants again insist—as they argue extensively in their Omnibus Motion
 8
     to Exclude the Testimony of Plaintiffs’ Experts—that Dr. Tversky has ignored the opinions
 9
     of regulatory agencies and other third parties, that he “misunderstands and
10
     mischaracterizes” those third-party statements, and that his opinions otherwise fail for all
11
     of the other reasons Defendants already raise in that same omnibus briefing. Id.
12
            Insofar as Defendants’ instant motion simply retreads their so-called “omnibus”
13
     motion, it fails for all the same reasons set forth in Plaintiffs’ response thereto. The
14
     remainder of Defendants’ arguments are addressed throughout, and each of them should
15
     be rejected under Daubert and Wendell. As set forth in detail below, Dr. Tversky is well-
16
17   qualified and prepared a well-reasoned report after considering the relevant publications

18   and available evidence concerning the health effects of GBCA and his own clinical

19   experience.
                                           ARGUMENT
20
21           I.    DR. TVERSKY IS WELL QUALIFIED.

22          Dr. Jody Tversky is board certified in internal medicine and allergy. See Ex. 1,

23   Curriculum Vitae of Jody R. Tversky, M.D. (“Tversky C.V.”). He is currently an Assistant

24   Professor and full-time faculty member in the Department of Medicine at the Johns
25   Hopkins University School of Medicine in Baltimore, Maryland. He has also served on
26   the teaching faculty at Mt. Sinai School of Medicine in New York, New York, and from
27
     1
      All citations to documents filed on the Court’s docket are to those filed in Fischer v.
28   Bayer Healthcare Pharmaceuticals Inc., et al., Case No. 2:18-cv-01778-DGC.




                                                  1
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 6 of 19




 1   2012 to 2016, as the Clinical Director of the Division of Allergy and Clinical Immunology

 2   at Johns Hopkins.

 3          Dr. Tversky’s practice is comprised of clinical work—seeing patients on his own

 4   and in conjunction with the fellows he supervises—research, and teaching. In clinical
 5   practice, he currently sees approximately fifteen to twenty patients per week and has
 6   personally treated over 5,000 patients in the clinical setting in the course of his career. Dr.
 7   Tversky focuses his practice on allergic conditions and adverse drug reactions, including
 8   reactions to biological agents, chemotherapies, and IV contrast media, and he is frequently
 9   asked to consult with other physicians on suspected prescription-drug-related health
10   problems. See Doc. 73-5, Deposition of Dr. Tversky (“Tversky Depo.”) at 260:15—262:3.
11   In that context, he is often asked to provide general causation opinions and has fielded such
12   inquiries in the context of Gadolinium-based Contrast Agents (GBCAs). Ex. 1, Tversky
13   C.V. at 1-2.
14
            Dr. Tversky has published peer-reviewed periodical and educational literature in his
15
     field and served on both the Journal Review Committee and Abstract Review Committee
16
     for the Journal of Allergy and Clinical Immunology. Ex. 1, Tversky C.V., at 1-2, 4, and 6.
17
     Over the course of his career, he has been and continues to be active in clinical research,
18
     serving as principal investigator in a number of clinical trials. Id. at 2-3; see also Doc. 73-
19
     5, Tversky Depo. at 20:7-23:12, 26:16-31:5. He is a frequent speaker and presenter,
20
     conference organizer and session chair, and a Fellow of the American Academy of Allergy
21
     Asthma & Immunology (FAAAAI). Ex. 1, Tversky C.V. at 5-6.
22
            As Dr. Tversky explained in his deposition testimony, he is uniquely qualified by
23
     his experience and background to analyze and provide conclusions on matters of general
24
25   causation in the context of drug reactions:

26          Q      If the Court wanted to know what makes you unique and what makes
27          your practice useful to answering the questions that we posed to you in this
            case, what would your answer be?
28



                                                   2
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 7 of 19




 1         A      … I would consider certainly an immunologist or someone with my
           experience or similar experienced individual to be absolutely crucial to
 2         determining relevance, causality, because that's what we do.
 3
                  Most of the other, even the experts that, that have experience treating
 4         renal patients or radiologists, for example, do not look in the context of cause
 5         and effect with the frequency that we do. That’s essentially our job.

 6               Our job is to be a Sherlock Holmes, so to speak, to look deeper, to
           consider the other possibilities, consider the weight of various portions of
 7
           evidence.ꞏ And not only from an epidemiological approach, because
 8         epidemiological approach really answers a question on a population basis.ꞏ
           We have to apply those principles on an individual patient as well in the
 9
           context of the quality of the data.
10
                  So we are very good, or at least I claim to be very good and my
11         colleagues are very good at synthesizing all that data to make a reasonable
12         determination of whether or not there should be concern.
13                Should our faculty members consider this in their differential? I
14         would tell every single one of them to consider this in their differential.
           Should we be concerned if a patient presents with, for lack of
15         terminology, NSF-like syndrome in a patient with normal renal
16         functioning? Absolutely. I think it would be malpractice not to consider
           this as a possibility. That’s very different than what the FDA was charged
17         with, what the European Union was charged with.
18   Doc. 73-5, Tversky Depo. at 262:16—264:6 (emphasis added).
19         In short, Dr. Tversky is well-credentialed, extensively experienced in his field, and
20   uniquely qualified to opine on questions of general causation relating to GBCAs and their
21   adverse health effects pursuant to Fed. R. Evid. 702(a).
22          II. DR. TVERSKY’S EXPERT OPINIONS “FIT” THE CASE.
23         Defendants’ first attack on Dr. Tversky is that his opinions do not answer the
24   question posed by the Court, i.e., “whether exposure to gadolinium in the manner at issue
25   in this case is capable of causing the injuries and conditions alleged by Plaintiffs.” See
26   Doc. 11, July 17, 2018 Order at p. 1 (emphasis added). Defendants are flatly wrong. Dr.
27   Tversky’s general causation opinions plainly and directly answer the Court’s inquiry.
28         The overarching questions posed to Dr. Tversky were these:


                                                  3
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 8 of 19




 1
                      1. Do linear GBCAs cause health problems in some patients with
 2                    normal kidney function?
 3                    2. If so, what range or continuum of health problems do linear
                      GBCAs cause in some patients?
 4
     Doc. 73-9, Tversky Report at 1.
 5
            As set forth at great length in both his report and deposition testimony, Dr. Tversky’s
 6
     opinions are that linear GBCAs indeed cause health problems in some patients with normal
 7
     renal function and that the “fundamental tissue injury mechanisms should be the same for
 8
     renally impaired patients and those with normal renal function.” Id. at 6. The spectrum of
 9
     injuries that he documents from both case reports, publications and the FDA data base
10
     includes symptoms affecting “skin, muscle, bone and nervous system as well as chronic
11
12   pain.” Id. at 7. “As would be expected, the severity of symptoms related to retained

13   gadolinium in renally sufficient patients ranges from limited indolent cases to more severe

14   presentations overlapping with that of end stage NSF.” Id. at 9; see also Doc. 73-5, Tversky

15   Depo. at 273: 7-11 (“There are frequently observed symptoms that include skin-related

16   issues, bone and joint-related issues, and of course, impaired mentation. That’s true for
17   renally impaired patients and renally fully sufficient patients”. Doc. 73-5, Tversky Depo.
18   at 283:19-284:14.
19          Dr. Tversky’s opinions address the relevant questions at this threshold general
20   causation stage, and notably, his opinions are entirely in line with the opinions expressed
21   by Defendants to FDA: “However, in patients with a NSF-like syndrome, this syndrome
22   has been reported despite the patient has normal renal function. Conversely, in patients
23   with NSF, documented NSF, there are cases where there is also brain T1 hyperintensities.
24   So our conclusion is that brain hyperintensities and NSF are, in fact, part of the same
25
     continuum from gadolinium retention to gadolinium toxicity, and renal dysfunction acts as
26
     a catalyst.” MIDAC Transcript Sept. 8, 2017 at 106:4-8, Ex. 22. to Plaintiffs’ Memorandum
27
     in Opposition to Defendants’ Motion to Exclude Testimony of Dr. Wagner.                It will
28



                                                   4
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 9 of 19




 1   eventually be Plaintiffs’ burden to prove specific causation (i.e., that GBCAs were in fact

 2   a cause of their injuries), but at as set forth in Plaintiffs’ omnibus response, all three

 3   Plaintiffs are indeed experiencing many of the symptoms that Dr. Tversky finds are

 4   generally caused by GBCAs. See Plaintiffs’ Omnibus Opposition at pp. 20-23.
 5
            III.   DR. TVERSKY’S EXPERT OPINIONS ARE RELEVANT AND
 6                 RELIABLE.
 7
                       A. Dr. Tversky Properly Identifies the Disease State.
 8
 9          Defendants next charge that Dr. Tversky is unreliable because a single, universally
10   accepted “name” has yet to emerge for the labeling or characterization of the symptoms of
11   GBCA-induced toxicity in patients with normal renal function. Doc. 77, Motion to
12
     Exclude Dr. Tversky’s Testimony at 5. Of course, the term Gadolinium Deposition
13
     Disease (“GDD”) has been used. Ex. 2, Semelka (2016). However, the published literature
14
     and drug labels are often more specific, for example discussing “retention” and resulting
15
     “fibrosis” as distinct phenomena. See e.g. Doc. 73-30, Magnevist Label; Doc. 73-31,
16
     MultiHance Label; Doc. 73-32, OptiMARK Label; Doc. 73-34, McDonald (2018). This
17
     precision in the published literature is reflected in Dr. Tversky’s report and his failure to
18
     use a single label in no way undercuts his opinions.
19
            Defendants also assert that Dr. Tversky’s failure to opine on dose or latency make
20
     his opinion inadmissible. Doc. 77, Motion to Exclude Dr. Tversky’s Testimony at 5. But
21
     Defendants’ position falls short on both the law and the facts. First, as this Court has held,
22
23   “[T]o establish general causation, plaintiffs need not prove a toxic dosage... Instead,

24   plaintiffs must demonstrate [the drug] ‘is toxic to humans given substantial exposure.’" In

25   re Zicam Cold Remedy Mktg., Sales Practices, & Prods. Liab. Litig., 797 F. Supp. 2d 940,

26   946 (D. Ariz. 2011) (citing Westberry v. Gislaved Gummi AB, 178 F.3d 257, 264 (4th Cir.
27   1999)). Second, and importantly, here the evidence relied upon by Dr. Tversky and
28   Plaintiffs’ other experts demonstrates retention and health effects with as little as a



                                                   5
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 10 of 19




 1   single dose of a GBCA. See e.g. Ex. 3, Rogosnitzky (2016); Ex. 4, Sherry (2009); Ex. 5,

 2   Newton (2009); Ex. 6, McDonald (2015); Ex. 7, Do (2014). Whether in a given patient a

 3   single dose triggers symptoms or multiple doses are required is not relevant at the general

 4   causation stage, as a single dose is clearly “substantial exposure.” In re Zicam, supra, 790
 5   F. Supp. 2d at 946.
           IV. DR. TVERSKY PROPERLY RELIED ON EXTENSIVE
 6
                   LITERATURE TO SUPPORT HIS OPINIONS.
 7            Next, Defendants return to their refrain that there is not “a single study
 8
     demonstrating that patients with normal renal function are at an increased risk of any
 9
     adverse health effects.” Doc. 77, Motion to Exclude Dr. Tversky’s Testimony at 5. But
10
     again, Defendants’ arguments fail on both the law and the facts. First, it is well settled in
11
     the Ninth Circuit that a plaintiff is not required to put forward any epidemiological
12
     evidence in order to for his expert to clear a general causation Daubert challenge. See,
13
     e.g., Wendell v. GlaxoSmithKline, 858 F.3d 1227, 1236 (2017) (absence of epidemiological
14
     studies does not prevent admissibility of expert testimony on general causation).
15
              Second, Dr. Tversky’s extensively annotated report relies upon and references
16
     published literature reporting on animal studies, in vitro and in vivo studies, toxicological
17
     and mechanistic studies, observational studies, and case reports. See Doc 73-9, Tversky
18
19   Report at pp. 16-19. He, like Plaintiffs’ other experts, Drs. Brent Wagner and Margaret

20   Whittaker, pulled together the available medical and scientific literature to get a view of

21   the totality of the evidence, including the well-documented and researched emergence—

22   and decline—of GBCA-induced NSF.
23            By way of example, the published literature upon which Dr. Tversky relies includes:
24   Agarwal et. al. (2009) which is a comprehensive review and meta-analysis of NSF2; Do et.
25   al. (2014) analyzing type of MRI contrast, tissue gadolinium and fibrosis3; Gibby et. al.
26
27
     2
         Doc 73-9 Tversky Report at ref. 61, Ex. 14 Agarwal (2014).
28   3
         Id. at ref. 26, Ex. 7, Do (2014).


                                                   6
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 11 of 19




 1   (2004) demonstrating GBCA retention in human bone tissue4; Kanda et. al. (2014)

 2   demonstrating retention in the human brain5; Knoepp et. al. (2017) demonstrating the effect

 3   of GBCAs on human epithelial channels6; and Gathings et. al. describing Gadolinium-

 4   associated plaques.7
 5            All of the information and materials Dr. Tversky reviewed properly informed his
 6   general causation opinions, and Defendants’ continued hyper-focus on the lack of a double-
 7   blind, case-controlled study in humans with healthy kidney function is both myopic and
 8   deliberately obfuscating. Ninth Circuit Daubert authority does not require what Defendants
 9   demand, and the scientific community has observed that such a study would be
10   impracticable and unethical. See, e.g. Dekkers et. al. (2018) (“To test the association
11   between Gd and clinical symptoms, one would ideally do a prospective study with clinical
12   symptoms as the study outcome, whereby the patients are randomised for receiving contrast
13   agents or not. However, a prospective study on rare clinical outcomes is impracticable since
14
     very large sample sizes are needed and are, furthermore, unethical.”) Doc. 73-9 at ref. 52,
15
     Ex. 12, Dekkers (2018).
16
17              V.   DR. TVERSKY PROPERLY FINDS CAUSATION                         TO    A
                     REASONABLE MEDICAL PROBABILITY.
18
              Next, Defendants incorrectly claim that Dr. Tversky assumed causation and merely
19
     set out to disprove it and that he must be therefore be excluded because he cannot
20
21   conclusively “establish” causation. Defendants are wrong again.

22            Dr. Tversky did not assume causation. His review started with the questions posed

23   to him, supra, and he fully evaluated the available evidence to form opinions to a

24   reasonable degree of medical and scientific probability. Defendants’ suggestion that he
25   assumed the conclusion and then set out to show it has not been disproven is a gross
26
     4
27       Id. at ref. 5, Ex. 8, Gibby (2004).
     5
         Id. at ref. 13, Ex. 9, Kanda (2014).
     6
28       Id. at ref. 45, Ex. 10, Knoepp (2017).
     7
         Id. at ref. 37, Ex. 11, Gathings (2015).


                                                    7
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 12 of 19




 1   mischaracterization of his report and his testimony—including and especially that portion

 2   of the testimony Defendants cite to support their complaint. Doc. 77, Motion to Exclude

 3   Dr. Tversky’s Testimony at 7. By suggesting that Plaintiffs’ must conclusively establish

 4   causation, Defendants mis-frame the general causation question and unduly heighten
 5   Plaintiffs’ burden. As Dr. Tversky stated in his report and testified at his deposition, he
 6   used a standard of reasonable medical probability as he does in his practice. See Doc. 73-
 7   9, Tversky Report at 2; Doc. 73-5, Tversky Depo. at 153:25-1554:4; see also Wendell, 858
 8   F.3d at 1233-35 (approving doctors’ use of same methodology in their expert testimony as
 9   they use in their medical practices).
10
11          VI.    DR. TVERSKY CONSIDERED THE STATEMENTS OF FDA
                   AND OTHER REGULATORY BODIES.
12
            Although the opinions of third-party regulatory bodies and professional societies
13
     cannot be dispositive on the question of whether a litigant’s proof chins the Daubert bar,
14
     Dr. Tversky nonetheless considered the statements and positions at issue here. In both his
15
     Report and deposition, Dr. Tversky demonstrates that he evaluated the position of both the
16
     FDA and European Medicines Agency (EMA) with respect to linear GBCAs. Doc. 73-9,
17
     Tvserky Report at 8. He also correctly testified in his deposition that he approached his
18
19   task here as a physician, a different standard than the risk/benefit analysis conducted by

20   regulatory bodies:
                  My job is simply to review the data as much as I can and make a
21                determination based on the probability of that data whether or not
22                there’s a relationship. And the FDA operates under a different
                  guidelines and under different conditions and with different
23                questions.”
24
     Doc. 73-5, Tversky Depo. at 165:14-20.
25
            As in each of their other briefs, Defendants spend several pages of their instant
26
     Daubert challenge repeating the statements of FDA, EMA and several professional trade
27
     groups, all of which admittedly have failed to announce a causal connection between
28



                                                 8
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 13 of 19




 1   GBCAs and the injuries at bar. Of course, if FDA’s say-so definitively decided questions

 2   of causation for pharmaceutical or medical device agents, the exercise of retaining experts

 3   would be unnecessary—indeed, Daubert gatekeeping would presumably cease to exist in

 4   cases involving an FDA-approved product. But that is not the law. Defendants overstate
 5   the legal significance of these statements and opinions by third-parties—third parties that
 6   will never be before this Court and whose scientific and medical decision-making will not
 7   be held to the Daubert standard or subject to the test of vigorous cross-examination. At
 8   best, FDA’s position is a matter of weight, as are the positions of the various other entities
 9   to which Defendants point.
10          Moreover, as a substantive matter, while these third-party entities have not yet gone
11   as far as Plaintiffs’ experts’ opinions, their positions are hardly inconsistent. Indeed,
12   FDA’s 2018 warnings clearly alert physicians to some adverse health effects related to
13   GBCAs in patients with normal renal function.8 And it must not be lost in the discussion
14
     that the EMA has suspended linear agents. Doc. 73-34, EMA’s Final Opinion Confirms
15
     Restrictions on Use of Linear Gadolinium Agents in Body Scans on July 20, 2017.
16
17         VII.     CASE REPORTS AND SURVEY EVIDENCE PROPERLY
18                  SUPPORT DR. TVERSKY’S OPINIONS.

19          Defendants also challenge Dr. Tversky’s reliance on case reports, including adverse

20   events reported by industry to FDA in the FDA Adverse Event Reporting System (FAERS)

21   database. Yet, as Defendants acknowledge, Dr. Tversky has not placed undue weight or

22   importance on this data. Doc. 77, Motion to Exclude Dr. Tversky’s Testimony at 12.
23   Rather, the case reports he reviewed are merely a threshold building block in his overall
24   analysis.    For example, the fact that NSF virtually disappeared once radiologists stopped
25
     8
26     Doc. 73-47, FDA Drug Safety Communication: FDA warns that gadolinium-based
     contrast agents (GBCAs) are retained in the body; requires new class warnings on Dec. 19,
27   2017 (“We have also received reports of adverse events involving multiple organ systems
     in patients with normal kidney function.”); See also Doc. 73-30, Magnevist Label at section
28   5.3; Doc. 73-31, MultiHance Label at section 5.3; Doc. 73-32, OptiMARK Label at section
     5.3.


                                                   9
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 14 of 19




 1   using GBCAs in renally impaired patients is powerful evidence of cause and effect on a

 2   population level. See, e.g. Doc. 73-5, Tversky Depo. at 276: 15-22 (“For example, if we

 3   removed linear gadolinium agents from the picture in patients with renal disease, did we

 4   see a drop-in incidence? Yes, we did. Is this published? It’s published…. Have we seen
 5   an emergence of reports among patients that are renally sufficient? We have.”) See also
 6   Doc. 73-9, Tvserky Report at 9 (“Since the use of gadolinium has been restricted in renally
 7   insufficient patients over the past ten years, there has been a dramatic decrease in NSF
 8   cases reported. This reduction provides strong confirmatory evidence of a causative effect
 9   of gadolinium in NSF.”) As Dr. Tversky notes, the toxicity of gadolinium in the body is
10   not vitiated by normal kidney function. Id. The severity of symptoms range on a
11   continuum from mild to NSF-like. This “continuum” is well documented and supported
12   by multiple lines of evidence. See, e.g., Plaintiffs’ Opposition to Motion to Exclude Dr.
13   Wagner’s Testimony, Ex. 22, Dr. Desche’s testimony for FDA at 105:20-106:8.
14
           Dr. Tversky points out, as does Dr. Whittaker, a large number of FAERS reports
15
     related to effects of GBCA. Dr. Tversky notes 14,000 reports. While some of these relate
16
     to NSF, as defendants insist, NSF was rare—perhaps 1,000-1,500 cases—and has virtually
17
     disappeared since the 2007 black box warning and contraindication for patients with
18
     impaired renal function. The necessary inference is that the overwhelming number of
19
     reports are from people with normal renal function. Moreover, as Defendants have argued
20
     to FDA, adverse event reports are under reported to FDA by a factor of at least 10.
21
22
23
24
25
26
27
28



                                                 10
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 15 of 19




 1
 2
 3
 4
 5
 6
 7
     Plaintiffs’ Omnibus Brief in Opposition to Defendants’ Motion to Exclude Testimony, Ex.
 8
     37,
 9
            Of course, given that Gadolinium Deposition Disease was first identified by Richard
10
     Semelka M.D. as a “clinical entity” in 2016, the likelihood of a clinician reporting such a
11
     finding to FDA is minimal. Ex. 2, Semelka (2016). In sum, the case reports and FAERS
12
     data base, while not dispositive, are relevant evidence that Dr. Tversky appropriately
13
     weighed and evaluated in forming his opinion. See Wendell, 858 F.3d at 1236 (“Although
14
     case studies alone generally do not prove causation, they ‘may support other proof of
15
     causation.’" (citing Rider v. Sandoz Pharm. Corp., 295 F. 3d 1194, 1199 (11th Cir. 2002).)
16
           VIII.   DR. TVERSKY PROPERLY UTILIZES THE ARTICLES HE
17                 RELIES UPON.
18          Defendants claim that Dr. Tversky “ignores” the conclusions of the articles he cites,
19   Doc. 77, Motion to Exclude Dr. Tversky’s Testimony at 12, but provide no evidence that
20   he inaccurately characterized or misunderstood the articles. Indeed, the Ranga, McDonald,
21   and Lohrke article statements that the Motion cites do not adopt a position that GBCAs are
22   benign, but at best state that the effects are “unknown.” Lohrke, authored by Bayer
23
     scientists, in fact states that the “Gadolinium (Gd), dissociated from its ligand and
24
     present as a new Gd species, can have adverse biological effects.” Doc. 73-21, Lohrke
25
     (2017).
26
27
28



                                                 11
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 16 of 19




 1          IX.    DR. TVERSKY’S CAUSATION OPINION IS WELL
                   SUPPORTED, AND HE PERFORMS A SOUND BRADFORD
 2                 HILL ANALYSIS.
 3          Defendants make a conclusory attack upon the Bradford Hill analysis performed by
 4   Dr. Tversky by taking sentence fragments from his report and deposition and claiming,
 5   essentially, that it is impossible to do a Bradford Hill analysis in this case because there is
 6   no epidemiology study to support it. Doc. 77, Motion to Exclude Dr. Tversky’s Testimony
 7
     at 16-17.    However, the type of epidemiology study Defendants demand here as
 8
     prerequisite to a Bradford Hill analysis is often not available and is not a requirement for
 9
     admissible expert testimony. See, e.g. Wendell, 858 F.3d 1227; see also Milward v. Acuity
10
     Specialty Prods. Grp., Inc., 639 F.3d 11, 24 (1st Cir. 2011) (“[E]xpert testimony may still
11
     be reliable and admissible without peer review and publication. See Clausen, 339 F.3d at
12
     1056. That is especially true when dealing with rare diseases that do not impel published
13
     studies.”)
14
            Here, Dr. Tversky’s report presents the evidence under each of the Bradford Hill
15
     criteria. Doc. 73-9, Tversky Report at 9-13. He absolutely relies, in part, upon the evidence
16
     adduced from NSF. To ignore that evidence and deem it irrelevant to the general causation
17
18   inquiry with normal renal function would be a serious error, particularly in light of the

19   general acceptance that the toxicity of GBCAs constitutes a continuum bounded on one

20   end by NSF and at the other end by retention, with a spectrum of patients with normal renal

21   function but nonetheless experiencing fibrosis and noticeable permanent symptoms in the

22   middle of that continuum. See, e.g., Plaintiffs’ Opposition to Motion to Exclude Dr.
23   Wagner’s Testimony, Ex. 22, Dr. Desche’s testimony for FDA at 105:20-106:8.
24
25
26   ///
27
28



                                                   12
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 17 of 19




 1                                       CONCLUSION

 2          In conclusion, Dr. Tversky’s report and his deposition testimony demonstrate that
 3   he is an exceptional physician with extensive clinical experience that he has brought to
 4   bear to offer truthful and important general causation testimony. Plaintiffs respectfully
 5   request that the Court deny the defendants’ motion to exclude Dr. Tversky’s testimony in
 6
     its entirety.
 7
 8
     Dated: May 3, 2019                CUTTER LAW, P.C.
 9
10
                                              By:    /s/ C. Brooks Cutter
11                                                   C. Brooks Cutter
12                                            C. Brooks Cutter (pro hac vice)
13                                            Todd A. Walburg (pro hac vice)
                                              Margot P. Cutter (pro hac vice)
14                                            CUTTER LAW, P.C.
15                                            401 Watt Avenue
                                              Sacramento, CA 95864
16                                            Telephone: (916) 290-9440
17                                            Facsimile: (916) 588-9330
                                              Email: bcutter@cutterlaw.com;
18                                            twalburg@cutterlaw.com;
19                                            mcutter@cutterlaw.com

20                                            T. Matthew Leckman (pro hac vice)
                                              LITTLEPAGE BOOTH LECKMAN
21
                                              1912 W. Main Street
22                                            Houston, Texas 77098
                                              Telephone: (713) 529-8000
23
                                              Facsimile: (713) 529-8044
24
25                                            Attorneys for the Plaintiffs
26
27
28



                                                13
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 18 of 19




 1                               CERTIFICATE OF SERVICE

 2          I hereby certify that on May 3, 2019, the attached document was electronically

 3   transmitted to the Clerk of the Court using the CM/ECF System which will send

 4   notification of such filing and transmittal of a Notice of Electronic Filing to all CM/ECF
 5   registrants.
 6
 7                                                           /s/ C. Brooks Cutter
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 14
     Case 2:18-cv-01157-DGC Document 190 Filed 05/03/19 Page 19 of 19




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          1
